

Exhibit 10.18
LTIP UNIT AGREEMENT (NON-EMPLOYEE DIRECTORS)
This LTIP Unit Agreement (this “Agreement”), dated as of <GRANT_DT> (the “Grant
Date”), is made by and between Xenia Hotels & Resorts, Inc., a Maryland
corporation (the “Company”), XHR LP, a Delaware limited partnership (the
“Partnership”), and <PARTC_NAME> (the “Participant”).
WHEREAS, the Participant serves as a non-employee director on the Board of
Directors of the Company (a “Non-Employee Director”);
WHEREAS, the Company, XHR Holding, Inc. and the Partnership maintain the Xenia
Hotels & Resorts, Inc., XHR Holding, Inc. and XHR LP 2015 Incentive Award Plan
(as amended from time to time, the “Plan”), and the Company maintains the Xenia
Hotels & Resorts, Inc. Director Compensation Program, as amended and restated
(the “Program”);
WHEREAS, the Company and the Partnership wish to carry out the Plan (the terms
of which are hereby incorporated by reference and made a part of this Agreement)
and the Program;
WHEREAS, Section 9.7 of the Plan provides for the issuance of LTIP Units to
Eligible Individuals, including Non-Employee Directors, for the performance of
services to or for the benefit of the Partnership in the Eligible Individual’s
capacity as a partner of the Partnership;
WHEREAS, the Program provides for the grant of LTIP Units to Non-Employee
Directors; and
WHEREAS, the Administrator has determined that it would be to the advantage and
in the best interest of the Company to issue the Award (as defined below) to the
Participant as an inducement to enter into or remain in the service of the
Company, the Partnership or any Subsidiary, and as an additional incentive
during such service, and has advised the Company thereof.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
1.Issuance of Award. Pursuant to the Plan, in consideration of the Participant’s
agreement to provide services to or for the benefit of the Partnership, the
Partnership hereby (a) issues to the Participant an award of <LTIPS_GRANTED>
LTIP Units (the “Award”) and (b) if not already a Partner, admits the
Participant as a Partner of the Partnership on the terms and conditions set
forth herein, in the Plan and in the Partnership Agreement. The Partnership and
the Participant acknowledge and agree that the LTIP Units are hereby issued to
the Participant for the performance of services to or for the benefit of the
Partnership in his or her capacity as a Partner or in anticipation of the
Participant becoming a Partner. Upon receipt of the Award, the Participant
shall, automatically and without further action on his or her part, be deemed to
be a party to, signatory of and bound by the Partnership Agreement. At the
request of the Partnership, the Participant shall execute the Partnership
Agreement or a joinder or counterpart signature page thereto. The Participant
acknowledges that the Partnership may from time to time issue or cancel (or
otherwise modify) LTIP Units in accordance with the terms of the Partnership
Agreement. The Award shall have the rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption and conversion set forth herein, in the Plan and in the Partnership
Agreement.


1













--------------------------------------------------------------------------------




2.Definitions. All capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Plan and/or the Partnership
Agreement, as applicable.
3.LTIP Units Subject to the Plan and the Partnership Agreement. The Award and
the LTIP Units are subject to the terms of the Plan and the terms of the
Partnership Agreement, including, without limitation, the restrictions on
transfer of Units (including, without limitation, LTIP Units) set forth in
Article 9.02 of the Partnership Agreement. Any permitted transferee of the Award
or LTIP Units shall take such Award or LTIP Units subject to the terms of the
Plan, this Agreement, and the Partnership Agreement. Any such permitted
transferee must, upon the request of the Partnership, agree to be bound by the
Plan, the Partnership Agreement, and this Agreement, and shall execute the same
on request, and must agree to such other waivers, limitations, and restrictions
as the Partnership or the Company may reasonably require. Any Transfer of the
Award or LTIP Units which is not made in compliance with the Plan, the
Partnership Agreement and this Agreement shall be null and void and of no
effect.
4.Vesting. The Award shall be fully vested as of the Grant Date.
5.Covenants, Representations and Warranties. The Participant hereby represents,
warrants, covenants, acknowledges and agrees on behalf of the Participant and
his or her spouse, if applicable, that:
(a)Investment. The Participant is holding the Award and the LTIP Units for the
Participant’s own account, and not for the account of any other Person. The
Participant is holding the Award and the LTIP Units for investment and not with
a view to distribution or resale thereof except in compliance with applicable
laws regulating securities.
(b)Relation to the Partnership. The Participant is presently a director of the
Company, which owns all of the equity interests of the general partner of the
Partnership, or is otherwise providing services to or for the benefit of the
Partnership, and in such capacity has become personally familiar with the
business of the Partnership.
(c)Access to Information. The Participant has had the opportunity to ask
questions of, and to receive answers from, the Partnership with respect to the
terms and conditions of the transactions contemplated hereby and with respect to
the business, affairs, financial conditions, and results of operations of the
Partnership.
(d)Registration. The Participant understands that the LTIP Units have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and the LTIP Units cannot be transferred by the Participant unless such transfer
is registered under the Securities Act or an exemption from such registration is
available. The Partnership has made no agreements, covenants or undertakings
whatsoever to register the transfer of the LTIP Units under the Securities Act.
The Partnership has made no representations, warranties, or covenants whatsoever
as to whether any exemption from the Securities Act, including, without
limitation, any exemption for limited sales in routine brokers’ transactions
pursuant to Rule 144 of the Securities Act, will be available. If an exemption
under Rule 144 is available at all, it will not be available until at least six
(6) months from issuance of the Award and then not unless the terms and
conditions of Rule 144 have been satisfied.
(e)Public Trading. None of the Partnership’s securities are presently publicly
traded, and the Partnership has made no representations, covenants or agreements
as to whether there will be a public market for any of its securities.
(f)Tax Advice. The Partnership has made no warranties or representations to the
Participant with respect to the income tax consequences of the transactions
contemplated by this Agreement, and the Participant is in no manner relying on
the Partnership or its representatives for an assessment of such tax
consequences. Participant hereby recognizes that the Internal Revenue Service
has proposed regulations under


2













--------------------------------------------------------------------------------




Sections 83 and 704 of the Code that may affect the proper treatment of the LTIP
Units for federal income tax purposes. In the event that those proposed
regulations are finalized, the Participant hereby agrees to cooperate with the
Partnership in amending this Agreement and the Partnership Agreement, and to
take such other action as may be required, to conform to such regulations.
Participant hereby further recognizes that the U.S. Congress is considering
legislation that would change the federal tax consequences of owning and
disposing of LTIP Units. The Participant is advised to consult with his or her
own tax advisor with respect to such tax consequences and his or her ownership
of the LTIP Units.
6.Capital Account. The Participant shall make no contribution of capital to the
Partnership in connection with the Award and, as a result, the Participant’s
Capital Account balance in the Partnership immediately after its receipt of the
LTIP Units shall be equal to zero, unless the Participant was a Partner in the
Partnership prior to such issuance, in which case the Participant’s Capital
Account balance shall not be increased as a result of its receipt of the LTIP
Units.


7.Redemption Rights. Notwithstanding the contrary terms in the Partnership
Agreement, Partnership Units which are acquired upon the conversion of the LTIP
Units shall not, without the consent of the Partnership (which may be given or
withheld in its sole discretion), be redeemed pursuant to Section 8.04 of the
Partnership Agreement within two (2) years of the date of the issuance of such
LTIP Units.


8.Ownership Information. The Participant hereby covenants that so long as the
Participant holds any LTIP Units, at the request of the Partnership, the
Participant shall disclose to the Partnership in writing such information
relating to the Participant’s ownership of the LTIP Units as the Partnership
reasonably believes to be necessary or desirable to ascertain in order to comply
with the Code or the requirements of any other appropriate taxing authority.


9.Taxes. The Partnership and the Participant intend that (i) the LTIP Units be
treated as a “profits interest” as defined in Internal Revenue Service Revenue
Procedure 93-27, as clarified by Revenue Procedure 2001-43, (ii) the issuance of
such units not be a taxable event to the Partnership or the Participant as
provided in such revenue procedure, and (iii) the Partnership Agreement, the
Plan and this Agreement be interpreted consistently with such intent. In
furtherance of such intent, effective immediately prior to the issuance of the
LTIP Units, the Partnership may revalue all Partnership assets to their
respective gross fair market values, and make the resulting adjustments to the
“Capital Accounts” (as defined in the Partnership Agreement) of the partners, in
each case as set forth in the Partnership Agreement. The Company, the
Partnership or any Subsidiary may withhold from the Participant’s wages, or
require the Participant to pay to such entity, any applicable withholding or
employment taxes resulting from the issuance of the Award hereunder or from the
ownership or disposition of the LTIP Units.


10.Remedies. The Participant shall be liable to the Partnership for all costs
and damages, including incidental and consequential damages, resulting from a
disposition of the Award or the LTIP Units which is in violation of the
provisions of this Agreement. Without limiting the generality of the foregoing,
the Participant agrees that the Partnership shall be entitled to obtain specific
performance of the obligations of the Participant under this Agreement and
immediate injunctive relief in the event any action or proceeding is brought in
equity to enforce the same. The Participant will not urge as a defense that
there is an adequate remedy at law.


11.Restrictive Legends. Certificates evidencing the Award, to the extent such
certificates are issued, may bear such restrictive legends as the Partnership
and/or the Partnership’s counsel may deem necessary or advisable under
applicable law or pursuant to this Agreement, including, without limitation, the
following legends or any legends similar thereto:




3













--------------------------------------------------------------------------------




“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”). Any transfer of such securities
will be invalid unless a Registration Statement under the Securities Act is in
effect as to such transfer or in the opinion of counsel for XHR LP (the
“Partnership”) such registration is unnecessary in order for such transfer to
comply with the Securities Act.”


“The securities represented hereby are subject to transferability and other
restrictions as set forth in (i) a written agreement with the Partnership, (ii)
the Xenia Hotels & Resorts, Inc., XHR Holding, Inc. and XHR LP 2015 Incentive
Award Plan and (iii) the Amended and Restated Agreement of Limited Partnership
of XHR LP, in each case, as has been and as may in the future be amended (or
amended and restated) from time to time, and such securities may not be sold or
otherwise transferred except pursuant to the provisions of such documents.”


12.Restrictions on Public Sale by the Participant. To the extent not
inconsistent with applicable law, the Participant agrees not to effect any sale
or distribution of the LTIP Units or any similar security of the Company or the
Partnership, or any securities convertible into or exchangeable or exercisable
for such securities, including a sale pursuant to Rule 144 under the Securities
Act, during the fourteen (14) days prior to, and during the up to 180-day period
beginning on, the date of the pricing of any public or private debt or equity
securities offering by the Company or the Partnership (except as part of such
offering), if and to the extent requested in writing by the Partnership or the
Company in the case of a non-underwritten public or private offering or if and
to the extent requested in writing by the managing underwriter or underwriters
(or initial purchaser or initial purchasers, as the case may be) and consented
to by the Partnership or the Company, which consent may be given or withheld in
the Partnership’s or the Company’s sole and absolute discretion, in the case of
an underwritten public or private offering (such agreement to be in the form of
a lock-up agreement provided by the Company, the Partnership, managing
underwriter or underwriters, or initial purchaser or purchasers as the case may
be).


13.Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of all applicable federal and state laws, rules and regulations
(including, but not limited to the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation the applicable exemptive
conditions of Rule 16b-3 of the Exchange Act) and to such approvals by any
listing, regulatory or other governmental authority as may, in the opinion of
counsel for the Partnership or the Company, be necessary or advisable in
connection therewith. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Award of LTIP Units is made, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan, this Agreement and the Award shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.


14.Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement. Notwithstanding any provision
of this Agreement to the contrary, in the event that following the effective
date of this Agreement, the Company or the Partnership determines that the Award
may be subject to Section 409A of the Code and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the effective date of this Agreement ), the Company or the Partnership may adopt
such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect ), or
take any other actions, that the Company or the Partnership determines are
necessary or appropriate to (a) exempt the Award from Section 409A of the Code
and/or preserve the intended tax treatment of the benefits provided with respect
to the Award, or (b) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance; provided, however, that


4













--------------------------------------------------------------------------------




this Section 14 shall not create any obligation on the part of the Company, the
Partnership or any Subsidiary to adopt any such amendment, policy or procedure
or take any such other action.


15.No Right to Continued Service. Nothing in this Agreement shall confer upon
the Participant any right to continue as a Service Provider of the Company, the
Partnership or any Subsidiary, or shall interfere with or restrict in any way
the rights of the Company, the Partnership or any Subsidiary, which rights are
hereby expressly reserved, to discharge the Participant at any time for any
reason whatsoever, with or without cause.


16.Miscellaneous.


(a)    Incorporation of the Plan. This Agreement is made under and subject to
and governed by all of the terms and conditions of the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. By signing this Agreement, the Participant
confirms that he or she has received access to a copy of the Plan and has had an
opportunity to review the contents thereof.


(b)    Clawback. This Award shall be subject to any clawback or recoupment
policy currently in effect or as may be adopted by the Company or the
Partnership, in each case, as may be amended from time to time.


(c)    Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Company or the Partnership.


(d)    Entire Agreement; Amendments and Waivers. This Agreement, together with
the Plan and the Partnership Agreement, constitutes the entire agreement among
the parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. Except as set forth in Section 14 above, this Agreement
may not be amended except in an instrument in writing signed on behalf of each
of the parties hereto and approved by the Administrator. No amendment,
supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.


(e)    Survival of Representations and Warranties. The representations,
warranties and covenants contained in Section 5 hereof shall survive the later
of the date of execution and delivery of this Agreement or the issuance of the
Award.


(f)    Severability. If for any reason one or more of the provisions contained
in this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.


(g)    Titles. The titles, captions or headings of the Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.


(h)    Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted by facsimile
(including, without limitation, transfer by .pdf), and each of


5













--------------------------------------------------------------------------------




which shall be deemed to be an original, but all of which together shall be
deemed to be one and the same instrument.


(i)         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland applicable to contracts
entered into and wholly to be performed within the State of Maryland by Maryland
residents, without regard to any otherwise governing principles of conflicts of
law that would choose the law of any state other than the State of Maryland.


(j)Notices. Any notice to be given by the Participant under the terms of this
Agreement shall be addressed to the Senior Vice President & General Counsel of
the Company at the Company’s address set forth in Exhibit A attached hereto. Any
notice to be given to the Participant shall be addressed to him or her at the
Participant’s then current address on the books and records of the Company. By a
notice given pursuant to this Section 16(j), either party may hereafter
designate a different address for notices to be given to him or her. Any notice
which is required to be given to the Participant shall, if the Participant is
then deceased, be given to the Participant’s personal representative if such
representative has previously informed the Company of his or her status and
address by written notice under this Section 16(j) (and the Company shall be
entitled to rely on any such notice provided to it that it in good faith
believes to be true and correct, with no duty of inquiry). Any notice required
or permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery or upon deposit in the United States mail by
certified mail, with postage and fees prepaid, addressed as set forth above or
upon confirmation of delivery by a nationally recognized overnight delivery
service.


6













--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


XENIA HOTELS & RESORTS, INC.,
a Maryland corporation




By: __________________________________
Name:    _______________________________
Title: _________________________________




XHR LP,
a Delaware limited partnership
By: XHR GP, Inc., a Delaware corporation
Its: General Partner




By: __________________________________
Name:    _______________________________
Title: _________________________________




The Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement.


____________________________
<PARTC_NAME>


7













--------------------------------------------------------------------------------





Exhibit A
Notice Address
Company Address


200 S. Orange Avenue
Suite 2700
Orlando, Florida 32801











